Exhibit 10.13

EXECUTION VERSION

LIMITED LIABILITY COMPANY AGREEMENT

OF

CCT FUNDING LLC

Dated and effective as of August 22, 2011



--------------------------------------------------------------------------------

LIMITED LIABILITY COMPANY AGREEMENT

CCT FUNDING LLC

a Delaware Limited Liability Company

This LIMITED LIABILITY COMPANY AGREEMENT (this “Agreement”) of CCT Funding LLC,
a Delaware limited liability company (the “Company”), is dated and effective as
of August 22, 2011, by CORPORATE CAPITAL TRUST, INC., a Maryland corporation, in
its capacity as sole member of the Company (the “Initial Member”) and as the
designated manager (the “Designated Manager”), and Donald Puglisi, as the
independent manager (the “Independent Manager”).

WHEREAS, the Initial Member has caused to be filed a Certificate of Formation
with the Secretary of State of the State of Delaware to form the Company under
and pursuant to the Delaware Limited Liability Company Act, 6 Del. C. §18-101,
et seq., as amended from time to time (the “LLC Act”) and this Agreement;

WHEREAS, in accordance with the LLC Act, the Initial Member desires to enter
into this Agreement to form the Company and set forth the rights, powers and
interests of the Members with respect to the Company and the Membership
Interests therein and to provide for the management of the business and
operations of the Company.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt, adequacy and
sufficiency of which are hereby acknowledged, the Initial Member, the Designated
Manager and the Independent Manager, intending to be legally bound, agree as
follows:

ARTICLE 1

GENERAL PROVISIONS

Section 1.1. Definitions; Interpretation.

(a) Unless defined in this Section 1.1(a) or otherwise specified or defined
herein, capitalized terms used herein shall have the meanings assigned to them
in the Credit Agreement, dated as of August 22, 2011 (the “Credit Agreement”),
by and among the Company, as the borrower, the lenders from time to time party
thereto and Deutsche Bank AG, New York Branch as the administrative agent.

“Accounting Period” means any period that begins on the date hereof or at the
opening of business on the day following the end of a previous Accounting Period
and ends at the close of business on the earlier of the next Adjustment Date,
the end of a Fiscal Year and the date on which the Company is dissolved.

“Adjustment Date” means (i) each day immediately prior to the day on which an
additional Member is admitted to the Company as a Member and (ii) any other date
reasonably believed by the Designated Manager to be appropriate so as to
properly reflect the economic relationship among the Members.



--------------------------------------------------------------------------------

“Advisers Act” means the Investment Advisers Act of 1940, as amended.

“Affiliate” means, with respect to a Person, (a) any other Person who, directly
or indirectly, is in control of, or controlled by, or is under common control
with, such Person or (b) any other Person who is a director, officer, employee
or general partner (i) of such Person, (ii) of any subsidiary or parent company
of such Person or (iii) of any Person described in clause (a) of this sentence.
For the purposes of this definition, control of a Person means the power, direct
or indirect, (x) to vote more than 50% of the securities having ordinary voting
power for the election of directors of such Person or (y) to direct or cause the
direction of the management and policies of such Person whether by contract or
otherwise.

“Agreement” has the meaning set forth in the first paragraph hereof.

“Bankruptcy” means, with respect to any Person, (A) if such Person (i) makes an
assignment for the benefit of creditors, (ii) files a voluntary petition in
bankruptcy, (iii) is adjudged a bankrupt or insolvent, or has entered against it
an order for relief, in any bankruptcy or insolvency proceedings, (iv) files a
petition or answer seeking for itself any reorganization, arrangement,
composition, readjustment, liquidation or similar relief under any statute, law
or regulation, (v) files an answer or other pleading admitting or failing to
contest the material allegations of a petition filed against it in any
proceeding of this nature, (vi) seeks, consents to or acquiesces in the
appointment of a trustee, receiver or liquidator of the Person or of all or any
substantial part of its properties, or (B) if 120 days have elapsed after the
commencement of any proceeding against such Person seeking reorganization,
arrangement, composition, readjustment, liquidation or similar relief under any
statute, law or regulation, and such proceeding has not been dismissed, or if 90
days have elapsed after the appointment without such Person’s consent or
acquiescence of a trustee, receiver or liquidator of such Person or of all or
any substantial part of its properties, the appointment is not vacated or
stayed, or within 90 days after the expiration of any such stay, the appointment
is not vacated. The foregoing definition of “Bankruptcy” is intended to replace
and shall supersede and replace the definition of “Bankruptcy” set forth in
Sections 18-101(1) and 18-304 of the LLC Act.

“Book Value” means, with respect to any Company asset as of any date, such
Company asset’s adjusted basis for Federal income tax purposes as of such date,
except as follows: (i) on each Adjustment Date, the Book Value of each Company
asset shall be adjusted to equal its Value on such Adjustment Date; and (ii) if
the Book Value of a Company asset has been determined under clause (i) above,
such Book Value shall thereafter be adjusted by the depreciation, cost recovery
and amortization attributable to such Company asset assuming that the adjusted
basis of such Company asset was equal to its Book Value determined under the
methodology described in Treasury Regulations Section 1.704-1(b)(2)(iv)(g)(3).

“Capital Account” means with respect to each Member the account established and
maintained for such Member on the books of the Company in compliance with
Treasury Regulation Sections 1.704-1(b)(2)(iv) and 1.704-2. Subject to the
preceding sentence, each Member’s Capital Account balance shall initially equal
the amount of cash and/or Value of



--------------------------------------------------------------------------------

property contributed by such Member, which initial Capital Account balance is
set forth opposite such Member’s name under the heading “Initial Capital Account
Balance” on Schedule A hereto. Throughout the term of the Company, each Capital
Account will be (i) increased by the amount of (A) income and gains allocated to
such Capital Account pursuant to Article 3 and (B) any cash and/or Value of
property subsequently contributed to such Capital Account, and (ii) decreased by
the amount of (A) losses and deductions allocated to such Capital Account
pursuant to Article 3 and (B) cash and the Value of any other property
distributed or transferred from such Capital Account.

“Certificate of Formation” means the Certificate of Formation of the Company
filed with the Secretary of State of the State of Delaware on July 15, 2011, as
amended and restated from time to time.

“Code” has the meaning set forth in Section 3.1 hereof.

“Company” has the meaning set forth in the first paragraph hereof.

“Designated Manager” means the Manager designated as such by the Majority
Members from time to time or as provided in Section 6.1 hereof for any period in
which no such designation has been made. The initial Designated Manager is
Corporate Capital Trust, Inc., a Maryland corporation, which has filed an
election to be treated as a business development company under the Investment
Company Act.

“Fiscal Year” means the taxable year utilized by the Company for federal income
tax reporting purposes, which shall be the calendar year (or a period of less
than the full calendar year in the case of the Company’s formation or
termination), unless a different period is required by law.

“Independent Manager” means a natural person who, (A) for the five-year period
prior to his or her appointment as Independent Manager, has not been, and during
the continuation of his or her service as Independent Manager is not: (i) an
employee, manager, member, stockholder, partner or officer of the Company, the
Initial Member or any of their respective Affiliates (other than his or her
service as an independent manager of the Company, an independent director of the
Initial Member or an independent director or manager of any of its Affiliates),
(ii) a significant customer or supplier of the Company, the Initial Member or
any of their respective Affiliates, (iii) a Person controlling or under common
control with any partner, shareholder, member, manager, Affiliate or supplier of
the Company, the Initial Member or any Affiliate of the Company, the Initial
Member or (iv) any member of the immediate family of a Person described in
clause (i), (ii) or (iii); provided that an independent manager may serve in
similar capacities for other special purpose entities established from time to
time by Affiliates of the Company and the Initial Member, (B) has at least five
(5) years of experience as being an independent manager or director, (C) is
provided by CT Corporation, Corporation Service Company, National Registered
Agents, Inc., Wilmington Trust Company, Lord Securities Corporation, Puglisi &
Associates or, if none of those companies is then providing professional
Independent Managers, another nationally-recognized company reasonably approved
by the Administrative Agent, that is not an Affiliate of the Company and that
provides professional Independent Managers and other corporate services in the
ordinary course of its business and (D) who initially shall be Donald Puglisi.



--------------------------------------------------------------------------------

“Initial Member” has the meaning set forth in the first paragraph hereof.

“Investment Company Act” means the Investment Company Act of 1940, as amended.

“LLC Act” has the meaning set forth in the second paragraph hereof.

“Majority Members” means Members having Percentage Interests aggregating more
than 50% of the aggregate Percentage Interests in the Company.

“Manager” has the meaning set forth in Section 6.1(a).

“Material Action” has the meaning set forth in Section 1.8.

“Member” means the Initial Member, as the initial member of the Company, and
includes any Person admitted as an additional member of the Company or a
substitute member of the Company pursuant to the provisions of this Agreement,
each in its capacity as a member of the Company; provided that the term “Member”
shall not include any Special Member.

“Membership Interest” has the meaning set forth in Section 5.1(a).

“Membership Interests Transfer Certificate” means a transfer certificate
acceptable to the Designated Manager executed by the proposed transferee of a
Membership Interest and delivered to the Designated Manager in accordance with
Section 5.4(b) hereof.

“Net Income” and “Net Loss”, respectively, for any period means the income or
loss of the Company for such period as determined in accordance with the method
of accounting followed by the Company for Federal income tax purposes,
including, for all purposes, any income exempt from tax and any expenditures of
the Company which are described in Code Section 705(a)(2)(B); provided that in
determining Net Income and Net Loss and every item entering into the computation
thereof, solely for the purpose of adjusting the Capital Accounts of the Members
(and not for tax purposes), (i) any income, gain, loss or deduction attributable
to the taxable disposition of any Company asset shall be computed as if the
adjusted basis of such Company asset on the date of such disposition equaled its
Book Value as of such date, (ii) if any Company asset is distributed in-kind to
a Member, the difference between its Value and its Book Value at the time of
such distribution shall be treated as gain or loss, (iii) any depreciation, cost
recovery and amortization as to any Company asset shall be computed by assuming
that the adjusted basis of such Company asset equaled its book value determined
under the methodology described in Treasury Regulation
Section 1.704-1(b)(2)(iv)(g)(3) and (iv) as to any Company asset held by the
Company on an Adjustment Date the difference between such Company asset’s Book
Value on such Adjustment Date and its Book Value immediately prior to such
Adjustment Date shall be treated as gain or loss, as appropriate; provided,
further, that any item (computed with the adjustments in the preceding proviso)
allocated under Section 3.3 shall be excluded from the computation of Net Income
and Net Loss.

“Non-Qualified Person” means a person who is not a Qualified Person.



--------------------------------------------------------------------------------

“Obligations” shall mean the indebtedness, liabilities and obligations of the
Company under or in connection with the Credit Agreement and the other
Transaction Documents.

“Percentage Interest” with respect to each Member, as of any time of
determination, means a fraction, expressed as a percentage, the numerator of
which is the Capital Account balance of such Member, and the denominator of
which is the aggregate Capital Account balances of all Members.

“Person” means any individual, corporation, estate, partnership, business or
statutory trust, limited liability company, sole proprietorship, joint venture,
association, joint stock company, trust (including any beneficiary thereof),
unincorporated organization or government or any agency or political subdivision
thereof or other entity.

“Qualified Person” means a Person who is (i) either a qualified institutional
buyer as defined in Rule 144A under the Securities Act or a Person (other than
any rating organization rating the Collateral Loans) involved in the
organization or operation of the Company or an affiliate, as defined in Rule 405
under the Securities Act, of such Person and (ii) a Qualified Purchaser.

“Qualified Purchaser” means a Person who qualifies as a “qualified purchaser”
within the meaning of Section 2(a)(51) of the Investment Company Act or as a
“knowledgeable employee” as defined in Rule 3c-5 under the Investment Company
Act.

“Securities Act” means the United States Securities Act of 1933, as amended.

“Special Member” has the meaning set forth in Section 4.2(b) hereof.

“Transaction Documents” mean, collectively, the Credit Agreement, the Note, the
Security Agreement, the Custodial Agreement, the Asset Contribution Agreement,
dated as of August 22, 2011, by and between the Company and Corporate Capital
Trust, Inc. (the “Asset Contribution Agreement”), and the Management Agreement
and all documents and certificates contemplated thereby or delivered in
connection therewith.

“Value” of any non-cash capital contribution made by a Member to the Company or
of any asset of the Company, as the case may be, as of any date, means the fair
market value of such asset as determined by the Designated Manager in good
faith. Any determination of the Value or of the fair market value of any such
non-cash capital contribution or of any such asset of the Company made in good
faith by the Designated Manager shall be binding on the Members for all purposes
of this Agreement.

(b) Unless a contrary intention appears in this Agreement:

(i) the singular number includes the plural number and vice versa;

(ii) reference to any Person includes such Person’s successors and assigns but,
if applicable in the context of a particular Transaction Document, only if such
successors and assigns are permitted thereunder;



--------------------------------------------------------------------------------

(iii) reference to any gender includes each other gender;

(iv) reference to day or days without further qualification means calendar days;

(v) reference to any agreement (including this Agreement or any Transaction
Document), document or instrument means such agreement, document or instrument,
together with all schedules, exhibits and annexes thereto, in each case as
amended, modified, waived, supplemented, restated or replaced and in effect from
time to time in accordance with the terms thereof and, if applicable, the terms
of this Agreement or the other Transaction Documents;

(vi) reference to any applicable law means such applicable law as amended,
modified, codified, replaced or reenacted, in whole or in part, and in effect
from time to time, including rules and regulations promulgated thereunder, and
reference to any section or other provision of any applicable law means that
provision of such applicable law from time to time in effect including those
constituting the substantive amendment, modification, codification, replacement
or reenactment of such section or other provision;

(vii) the words “hereof,” “herein,” “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement;

(viii) Section, Schedule, Exhibit, Annex and Attachment references contained in
this Agreement are references to Sections, Schedules, Exhibits, Annexes and
Attachments in or to this Agreement unless otherwise specified; and

(ix) the term “including” shall mean “including without limitation.”

Section 1.2. Name. The name of the Company is “CCT Funding LLC”. The name of the
Company may be changed from time to time by the Designated Manager and the
filing of an appropriate amendment to the certificate of formation of the
Company with the Secretary of State of the State of Delaware as required by the
LLC Act.

Section 1.3. Registered Agent and Office; Other Offices; Filings and
Qualifications.

(a) The registered agent and registered office of the Company in the State of
Delaware is Corporation Trust Company, Corporation Trust Center, 1209 Orange
Street, Wilmington, Delaware 19801. The Designated Manager may change the
registered agent and registered office of the Company from time to time to
another registered agent and registered office in the State of Delaware.

(b) The Company’s principal office is located at 450 S. Orange Avenue, Orlando,
Florida 32801. The Company may move its principal office, and may have other
offices, at any place or places within or outside the State of Delaware as
determined from time to time by the Designated Manager, subject to compliance by
the Company with the applicable requirements of the Credit Agreement.



--------------------------------------------------------------------------------

Section 1.4. Term. The Company was formed and commenced on the date the
Certificate of Formation was filed with the Secretary of State of the State of
Delaware. The Company shall have a perpetual term until dissolved as provided
herein. The existence of the Company as a separate legal entity shall continue
until cancellation of the Certificate of Formation as provided in the LLC Act.

Section 1.5. Purpose; Powers.

(a) The purpose to be conducted or promoted by the Company is to engage in the
following activities:

(i) to acquire, own, hold, sell, transfer, service, foreclose on, exercise
rights or remedies under, syndicate, invest in, convey, safekeep, dispose of,
pledge, assign, secure, borrow money against, finance, refinance or otherwise
deal with, from time to time, publicly or privately and whether with unrelated
third parties or with affiliated entities, the Contributed Assets (as defined in
the Asset Contribution Agreement);

(ii) to purchase (or otherwise acquire by way of capital contribution or
otherwise), hold, manage and dispose of the Fund Investments (as defined in the
Credit Agreement);

(iii) to acquire financing secured by the Fund Investments pursuant to a Credit
Agreement, dated as of August 22, 2011 (as amended, restated supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Company, the lenders from time to time party thereto and Deutsche Bank AG, New
York branch (the “Administrative Agent”);

(iv) to pledge its assets to the Administrative Agent for the benefit of the
Lenders as provided for in the Transaction Documents;

(v) to enter into and consummate the transactions contemplated by the Asset
Contribution Agreement with the Initial Member, whereby the Company will from
time to time receive certain Contributed Assets and undertake other related
actions;

(vi) to enter into, execute, deliver, perform its obligations under, and from
time to time amend the Transaction Documents to which the Company is a party and
to exercise its rights and remedies thereunder;

(vii) to engage in any lawful act or activity and to exercise any powers
permitted to limited liability companies organized under the laws of the State
of Delaware that are related or incidental to and necessary, convenient or
advisable for the accomplishment of the above-mentioned purposes (including the
entering into of referral, management, servicing and administration agreements).

(b) The Company, by or through the Designated Manager on behalf of the Company,
may enter into, perform and from time to time amend (except as otherwise
expressly required in this Agreement or in the Transaction Documents), the
Transaction Documents and all documents, agreements, certificates or financing
statements contemplated thereby or related



--------------------------------------------------------------------------------

thereto, all without any further act, vote or approval of any other Person
notwithstanding any other provision of this Agreement. The foregoing
authorization shall not be deemed a restriction on the powers of the Designated
Manager to enter into other agreements on behalf of the Company in accordance
with this Agreement.

Section 1.6. Limited Liability Company Agreement; Certificate of Formation. This
Agreement shall constitute a “limited liability company agreement” within the
meaning of the LLC Act. Linda A. Scarcelli, as an “authorized person” within the
meaning of the LLC Act, has caused a certificate of formation of the Company to
be executed and filed in the office of the Secretary of State of the State of
Delaware on July 15, 2011 (such execution and filing being hereby ratified and
approved in all respects). Upon the filing of the Certificate of Formation with
the Secretary of State of the State of Delaware, her powers as an “authorized
person” ceased, and the Designated Manager thereupon became a designated
“authorized person” and shall continue as a designated “authorized person”
within the meaning of the LLC Act. The Designated Manager on behalf of the
Company shall execute, deliver and file any other certificates (and any
amendments and/or restatements thereof) necessary for the Company to qualify to
do business in any jurisdiction in which the Company’s operations so require.

Section 1.7. Separate Existence. Except for financial reporting purposes (to the
extent consolidated reports including the Company are required by generally
accepted accounting principles) and for federal income tax purposes if required
by the Code and regulations thereunder, and, to the extent consistent with
applicable state tax law, state income and franchise tax purposes, the Members
and the Managers shall take all steps necessary to continue the identity of the
Company as a separate legal entity and to make it apparent to third Persons that
the Company is an entity with assets and liabilities distinct from those of the
Members, Affiliates of the Members or any other Person, and that the Company is
not a division of any of the Members, Affiliates of the Company or any other
Person. In that regard and notwithstanding any other provision of this
Agreement, so long as any Obligations are outstanding, except as otherwise
permitted under the Transaction Documents, the Company shall not:

(a) engage in any business activity other than the activities permitted pursuant
to Section 1.5 hereof;

(b) acquire or own any material assets other than the Contributed Assets (as
defined in the Asset Contribution Agreement) and assets permitted to be owned by
the Company pursuant to the Transaction Documents, and incidental property as
may be necessary for the operation of the Company;

(c) sell Contributed Assets;

(d) fail to preserve its existence as an entity duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization or
formation or change its legal structure, merge into or consolidate with any
Person or to the fullest extent permitted by law, dissolve, terminate or
liquidate in whole or in part or sell all or substantially all of its assets;

(e) except as permitted by the Transaction Documents, own any subsidiary or make
any investment in any Person;



--------------------------------------------------------------------------------

(f) commingle its assets with the assets of any of its Affiliates, or of any
other Person;

(g) incur any debt, secured or unsecured, direct or contingent (including
guaranteeing any obligation), other than the Obligations, except for trade
payables in the ordinary course of its business which are paid when due;

(h) fail to pay its debts and liabilities from its assets as the same shall
become due; provided, however, that the foregoing shall not require the Member
to make any additional capital contributions to the Company;

(i) fail to maintain its records, books of account and bank accounts separate
and apart from those of any other Person;

(j) enter into any contract or agreement with any Affiliate, except upon terms
and conditions that are commercially reasonable (including limited recourse and
non-petition provisions) and intrinsically fair and substantially similar to
those that would be available on an arm’s-length basis with unrelated third
parties;

(k) to the fullest extent permitted by law, seek its dissolution or winding up
in whole or in part;

(l) fail to correct any known misunderstandings regarding the separate identity
of the Company and the Initial Member or any Affiliate thereof or any other
Person;

(m) guarantee, become obligated for, or hold itself out to be responsible for
the debt of another Person or have any of its obligations guaranteed by an
Affiliate;

(n) make any loan or advances to any third party (other than pursuant to any
Revolving Loan or Delayed Drawdown Loan), or hold evidence of indebtedness
issued by any other Person (other than the Contributed Assets (as defined in the
Asset Contribution Agreement) and the other assets or securities permitted to be
owned or redeemed by the Company under the Transaction Documents);

(o) make any loan or advances to any Affiliate, or hold evidence of indebtedness
issued by any Affiliate or acquire securities issued by any of its Affiliates,
members, partners or shareholders;

(p) fail to file its own separate tax return, if any, or file a consolidated
federal income tax return with any other Person, except as may be required by
the Code and regulations, or fail to pay all taxes which it owes;

(q) fail either to hold itself out to the public as a legal entity separate and
distinct from any other Person or to conduct its business solely in its own name
in order not (i) to mislead others as to the identity with which such other
party is transacting business, or (ii) to suggest that it is responsible for the
debts of any third party (including any of its Affiliates);



--------------------------------------------------------------------------------

(r) fail to maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations; provided, however, that the foregoing shall
not require the Member to make any additional capital contributions to the
Company;

(s) except as may be required by the Code and regulations thereunder, hold
itself out as or be considered as a department or division of any of its
Affiliates or of any other Person;

(t) fail to maintain separate financial statements, showing its assets and
liabilities separate and apart from those of any other Person, provided that the
Company may be consolidated for accounting purposes with another Person (and
will be so consolidated with the Initial Member) in accordance with U.S.
generally accepted accounting principles and, when so consolidated, will note on
its consolidated financial statements that the Company’s assets are not
available to satisfy claims of creditors of such consolidating Person;

(u) fail to pay its own liabilities and expenses only out of its own funds;
provided, however, that the foregoing shall not require the Member to make any
additional capital contributions to the Company;

(v) fail to pay the salaries of its own employees, if any, in light of its
contemplated business operations; provided, however, that the foregoing shall
not require the Member to make any additional capital contributions to the
Company;

(w) fail to allocate fairly and reasonably any overhead expenses that are shared
with an Affiliate, including paying for office space and services performed by
any employee of an Affiliate;

(x) fail to use separate stationery, invoices and checks bearing its own name;

(y) pledge or permit the pledge of its assets for the benefit of any other
Person, other than as permitted or required under the Transaction Documents;

(z) fail to observe applicable Delaware limited liability company formalities or
fail to comply with this Agreement;

(aa) have any obligation to indemnify, and shall not indemnify, its Managers or
Members unless such obligation is fully subordinated to the Obligations
outstanding and shall not constitute a claim against the Company in the event
that its cash flow is insufficient to pay the Obligations outstanding;

(bb) fail at any time to have at least one (1) Independent Manager; or

(cc) breach any of its obligations set forth in Section 1.8 hereof.

Failure of the Company, or any Member or Manager on behalf of the Company, to
comply with any of the foregoing covenants or any other covenants contained in
this Agreement shall not affect the status of the Company as a separate legal
entity or the limited liability of a Member or a Manager.



--------------------------------------------------------------------------------

Section 1.8. Limitation on Certain Activities. Notwithstanding any other
provisions of this Agreement, so long as any Obligations are outstanding,
neither the Member, the Designated Manager nor any other Person shall be
authorized or empowered on behalf of the Company to, nor shall they permit the
Company to, and the Company shall not, without the prior unanimous written
consent of each Member and the prior unanimous written consent of all of the
Managers, including the Independent Manager take any Material Action; provided
that the Managers may not vote on or authorize the taking of any action set
forth in clause (a) through (d) hereunder (any such action, a “Material
Action”), unless there is at least one (1) Independent Manager then serving in
such capacity:

(a) engage in any business or activity other than those set forth in Section 1.5
of this Agreement or amend, alter, change or repeal Sections 1.5, 1.7, 1.8,
4.2(b), 6.1(b) or 10.1 of this Agreement;

(b) to the fullest extent permitted by applicable law, dissolve or liquidate, in
whole or in part, legally consolidate or merge with or into any other Person or
convey or transfer its properties and assets substantially as an entirety to any
Person, except in any such case as permitted or required under the Transaction
Documents;

(c) institute proceedings to be adjudicated bankrupt or insolvent; or consent to
the institution of bankruptcy or insolvency proceedings against it; or file a
voluntary bankruptcy petition or any other petition seeking, or consent to,
reorganization or relief with respect to the Company under any applicable
federal or state law relating to bankruptcy; or consent to the appointment of a
receiver, liquidator, assignee, trustee, sequestrator (or other similar
official) of the Company or a substantial part of its property; or make any
assignment for the benefit of creditors; or admit in writing its inability to
pay its debts generally as they become due; or take any Company action in
furtherance of any such action; and

(d) authorize the amendment of this Agreement to: (A) provide for the removal
and/or substitution of any Special Member and/or of any Independent Manager, as
the case may be, provided for hereunder unless a new Special Member and/or
Independent Manager, as applicable, is appointed and accepts such appointment;
(B) enlarge or alter the permitted business purposes of the Company as provided
in Section 1.5 of this Agreement; or (C) permit or cause the Company to take any
action set forth in Section 1.8(c).

To the fullest extent permitted by applicable law, including Section 18-1101(c)
of the LLC Act and notwithstanding any duty otherwise existing at law or equity,
the duty of each Manager, including the Independent Manager, in respect of any
decision on any matter referred to in this Section 1.8 shall be owed solely to
the Company (including its creditors).

Section 1.9. No State Law Partnership. Other than for tax purposes as provided
herein and if applicable, no provisions of this Agreement shall be deemed or
construed to constitute a partnership (including a limited partnership) or joint
venture, or any Member a partner or joint venturer of or with any other Member,
Manager or the Company, for any purposes.



--------------------------------------------------------------------------------

Section 1.10. Limitation on Liability. Except as otherwise provided by the LLC
Act and except as otherwise characterized for tax and financial reporting
purposes, the debts, obligations and liabilities of the Company, whether arising
in contract, tort or otherwise, shall be solely the debts, obligations and
liabilities of the Company, and no Member or Manager of the Company shall be
obligated personally for any such debt, obligation or liability of the Company
solely by reason of being a Member or a Manager of the Company.

ARTICLE 2

CAPITAL; EQUITY ACCOUNT

Section 2.1. Initial Capital. The initial capital of the Company shall be the
sum of cash and the Value of other property contributed to the Company by the
Initial Member (the “Capital Contribution”) in the amount set out opposite the
name of the Initial Member on Schedule A hereto, as amended from time to time
and incorporated herein by this reference.

Section 2.2. Additional Capital Contributions. No Member shall be required to
make any additional capital contributions to the Company. However, any Member
may make additional capital contributions to the Company in cash or in other
property at any time. To the extent that a Member makes an additional capital
contribution to the Company, (i) if the capital contribution includes property
other than cash and if the Company is not then a disregarded entity, the
Designated Manager shall determine the Value thereof as of the date of such
capital contributions and (ii) the Designated Manager shall revise Schedule A of
this Agreement. The provisions of this Agreement, including this Section 2.2,
are intended solely to benefit the Members and no Member shall have any duty or
obligation to any creditor of the Company to make any contribution to the
Company or to issue any call for capital pursuant to this Agreement. Each
capital contribution will be reflected by the Designated Manager in the
appropriate books and records of the Company.

ARTICLE 3

ALLOCATIONS; BOOKS

Section 3.1. Status of the Company. The Company shall comply with the applicable
provisions of the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute (the “Code”) and the applicable Treasury Regulations
thereunder in the manner necessary to effect the intention of the parties that
the Company be treated, for federal income tax purposes, (i) so long as it has a
single Member, as a disregarded entity that is not separate from such Member and
(ii) as long as it has more than a single Member, as a partnership pursuant to
Treasury Regulations Sections 301.7701-1 et seq. and that the Company be
accorded such treatment until its dissolution pursuant to Article 8 hereof and
shall take all actions, and shall refrain from taking any action, required by
the Code or Treasury Regulations thereunder in order to maintain such status of
the Company.



--------------------------------------------------------------------------------

Section 3.2. Allocations of Net Income and Net Loss.

(a) As long as the Company has a single Member it will be taxed as a disregarded
entity for federal income tax purposes under Section 301.7701-3(b)(1) of the
Treasury Regulations and all Net Income and Net Loss of the Company shall be
taken into account by its sole Member.

(b) If the Company has more than one Member and is taxed as a partnership, the
Company’s Net Income and Net Loss for any Accounting Period shall be allocated
to the Members in proportion to their Percentage Interests.

Section 3.3. Other Allocation Provisions.

(a) The Members intend that the allocations pursuant to Section 3.2 be
equivalent to allocations that have or are deemed to have “substantial economic
effect” within the meaning of Treasury Regulations Sections 1.704-1(b) and
1.704-2, and the Designated Manager shall make such allocations pursuant to this
Section 3.3 as it believes are reasonably necessary to meet the requirements of
such regulations, including without limitation the allocations required by the
minimum gain provisions, allocation of partner nonrecourse deductions and
partnership nonrecourse deductions and the qualified income offset provisions of
such Regulations.

(b) Except to the extent otherwise required by the Code and Treasury
Regulations, if one or more Membership Interests in the Company is transferred
in any Accounting Period, the items of income, gain, loss, deduction and credit
allocable to such Membership Interests for such Accounting Period shall be
apportioned between the transferor and the transferee in proportion to the
number of days in such Accounting Period such Membership Interests are held by
each of the them, except, that if they agree between themselves and so notify
the Company within 30 days after the transfer, then at their option and expense,
(i) all items or (ii) extraordinary items, may be allocated to the Person that
held such Membership Interests on the date such items were realized or incurred
by the Company.

Section 3.4. Allocations of Taxable Income and Loss. The income, gains, losses,
deduction and credits of the Company for any fiscal year shall be allocated to
the Members in the same manner Net Income and Net Loss were allocated to the
Members for all Accounting Periods ending with or within such fiscal year
pursuant to Sections 3.2 and 3.3; provided that solely for Federal, state and
local income and franchise tax purposes and not for book or Capital Account
purposes, income, gain, loss and deduction with respect to any Company asset
properly carried on the Company’s books at a value other than the tax basis of
such Company asset shall be allocated in a manner determined in the discretion
of the Designated Manager, so as to take into account (consistently with Code
Section 704(c) principles) the difference between such Company asset’s book
basis and its tax basis.

Section 3.5. Withholding. The Company shall comply with withholding requirements
under Federal, state and local law and shall remit amounts withheld to and file
required forms with the applicable jurisdictions. To the extent the Company is
required to withhold and pay over any amounts to any authority with respect to
distributions or allocations to any Member, the amount withheld shall be deemed
to be, at the option of the Tax Matters Partner, either a distribution to or a
demand loan by the Company to that Member in the amount of the



--------------------------------------------------------------------------------

withholding. In the event of any claimed over-withholding, Members shall be
limited to an action against the applicable jurisdiction. If the amount was
deemed to be a demand loan, the Company may, at its option, (a) at any time
require the Member to repay such loan in cash or (b) at any time reduce any
subsequent distributions by the amount of such loan. Each Member agrees to
furnish the Company with any representations and forms as shall reasonably be
requested by the Company to assist it in determining the extent of, and in
fulfilling, its withholding obligations.

Section 3.6. Books of Account. At all times during the continuance of the
Company, the Company shall maintain or cause to be maintained full, true,
complete and correct books of account in accordance with generally accepted
accounting principles, using the Fiscal Year. In addition, the Company shall
keep all records required to be kept pursuant to the LLC Act.

Section 3.7. Access to Accounting Records. All books and records of the Company
shall be maintained at any office of the Company or at the Company’s principal
place of business, and the Members, and their duly authorized representative,
shall have access to them at such office of the Company and the right to inspect
and copy them at reasonable times.

Section 3.8. Annual Tax Information. The Designated Manager shall cause the
Company to deliver to each Member all information necessary for the preparation
of such Member’s federal income tax return.

Section 3.9. Tax Matters Partner. For purposes of Code Section 6231(a)(7), if
the Company is taxed as a partnership, the “Tax Matters Partner” shall be the
Member owning the largest Percentage Interest in the Company. The Tax Matters
Partner is specifically directed and authorized to take whatever steps may be
necessary or desirable to perfect such designation, including filing any forms
or documents with the Internal Revenue Service and taking such other action as
may from time to time be required under the Regulations. The Tax Matters Partner
shall communicate and negotiate with the Internal Revenue Service on any federal
tax matter on behalf of the Members and the Company.

ARTICLE 4

MEMBERS

Section 4.1. Powers. The Member was admitted to the Company as a member of the
Company upon its execution of a counterparty signature page to this Agreement.
Except as otherwise expressly set forth in this Agreement, the Members (in their
capacities as such) shall have no right or power to, and shall not take part in,
the management of the Company. The Members (in their capacities as such) in no
event shall have the power to sign for or bind the Company.

The Majority Members shall have the power to select and remove any Manager as
provided in Article 6 and any and all officers (if any), agents and employees
(if any) of the Company, prescribe such powers and duties for them as may be
consistent with the LLC Act, any other applicable law and this Agreement, and
fix their compensation, but shall not require from them security for faithful
service.



--------------------------------------------------------------------------------

Section 4.2. Initial Member; Special Member.

(a) The Initial Member of the Company is Corporate Capital Trust, Inc., a
Maryland corporation.

(b) At any time when there is only one Member of the Company and an event occurs
that causes such Member to cease to be a Member of the Company (other than upon
continuation of the Company without dissolution upon an assignment by such
Member of all of its limited liability company interest in the Company and the
admission of a transferee pursuant to Sections 5.4 and 5.5), the Independent
Manager shall continue to serve as the Independent Manager and, in addition,
without any action of any Person and simultaneously with such Member ceasing to
be a member of the Company, shall automatically be admitted to the Company as a
Special Member and shall continue the Company without dissolution. No Special
Member may resign from the Company or transfer its rights as Special Member
unless (i) a successor Special Member has been admitted to the Company as
Special Member by executing a counterpart to this Agreement, and (ii) such
successor has also accepted its appointment as Independent Manager pursuant to
this Agreement; provided, that the Special Member shall automatically cease to
be a member of the Company upon the admission to the Company of a substitute
Member. Each Special Member shall be a member of the Company that has no
interest in the profits, losses and capital of the Company and has no right to
receive any distributions of Company assets (and the parties intend that no
Special Member be treated as a member of the Company for federal income tax
purposes). Pursuant to Section 18-301 of the LLC Act, a Special Member shall not
be required to make any capital contributions to the Company and shall not
receive a limited liability company interest in the Company. A Special Member,
in its capacity as Special Member, may not bind the Company. Except as required
by any mandatory provision of the LLC Act, each Special Member, in its capacity
as Special Member, shall have no right to vote on, approve or otherwise consent
to any action by, or matter relating to, the Company, including the merger,
consolidation or conversion of the Company. In order to implement the admission
to the Company of the Special Member, the Person acting as Independent Manager
pursuant to this Agreement shall execute a counterpart to this Agreement. Prior
to his or her admission to the Company as Special Member, the Person acting as
Independent Manager pursuant to this Agreement shall not be a member of the
Company. A “Special Member” means, upon such Person’s admission to the Company
as a member of the Company pursuant to this Section 4.2(b), a Person acting as
Independent Manager, in such Person’s capacity as a member of the Company. A
Special Member shall only have the rights and duties expressly set forth in this
Agreement. For purposes of this Agreement, a Special Member is not included
within the defined term “Member.”

Section 4.3. Other Ventures. Notwithstanding any duty otherwise existing at law
or in equity, it is expressly agreed that the Members, the Special Members, the
Managers and any Affiliates, officers, directors, managers, stockholders,
partners or employees thereof, may engage in other business ventures of any
nature and description, whether or not in competition with the Company,
independently or with others, and the Company shall not have any rights in and
to any independent venture or activity or the income or profits derived
therefrom.

Section 4.4. Actions by the Members. All actions of the Members may be taken by
written consent of the Members (which shall be signed on behalf of each Member
which is an entity by an authorized officer, general partner or manager of each
such Member) which is filed with the records of the Company.



--------------------------------------------------------------------------------

ARTICLE 5

MEMBERSHIP INTERESTS

Section 5.1. General; Qualifications for Membership.

(a) “Membership Interest” means the limited liability company interest of a
Member in the Company. A Membership Interest constitutes personal property and,
subject to Section 5.4, shall be freely transferable and assignable in whole but
not in part upon registration of such transfer and assignment on the books of
the Company in accordance with the procedures established for such purpose by
this Agreement. No Membership Interest shall be held by a Non-Qualified Person.
Any Member who becomes aware that such Member is a Non-Qualified Person shall
promptly notify the Designated Manager who may, in its sole discretion, cause
the resignation of such Member and the sale of its Membership Interest in
accordance with Sections 5.4 and 5.5. If it comes to the attention of the
Designated Manager that any member is a Non-Qualified Person, the Designated
Manager may require the resignation of such Member and the sale of its
Membership Interest in accordance with Sections 5.4 and 5.5.

(b) The Company may issue additional Membership Interests (or any other interest
in the Company that may be considered equity for federal income tax purposes),
in its sole discretion, so long as the issuance does not result in (i) a
termination of the Company’s status either as a disregarded entity or as a
partnership that is not a publicly traded partnership for tax purposes, or
(ii) such Membership Interest (or interest therein) being acquired or owned by
any Person that is classified for U.S. federal income tax purposes as a
disregarded entity (unless the beneficial owner for U.S. federal income tax
purposes of the disregarded entity is a corporation, other than a subchapter S
corporation, or is otherwise taxable as a corporation), partnership, subchapter
S corporation or grantor trust unless such Person obtains an opinion of counsel
that such issuance will not cause the Company to be treated as a publicly traded
partnership taxable as a corporation.

Section 5.2. Distributions. The Members shall be entitled to receive, out of the
assets of the Company legally available therefor, and in proportion to their
Percentage Interests, distributions payable in cash in such amounts, if any, as
the Designated Manager shall declare. Notwithstanding any provision to the
contrary contained in this Agreement, the Company shall not be required to make
a distribution to the Members on account of their interests in the Company if
such distribution would violate the LLC Act or any other applicable law or any
Transaction Document.

Section 5.3. Rights on Dissolution or Winding Up.

(a) In the event of any dissolution and winding up of the Company, the Members
shall be entitled to all remaining assets of the Company available for
distribution to the Members after satisfaction (whether by payment or reasonable
provision for payment) of all liabilities, debts and obligations of the Company
in accordance with Section 8.4.



--------------------------------------------------------------------------------

(b) Neither the sale of all or substantially all of the property or business of
the Company, nor the merger or consolidation of the Company into or with another
Person or other entity, shall cause a dissolution of the Company, voluntary or
involuntary, for the purpose of this Section 5.3.

Section 5.4. Transfer of Membership Interests.

(a) Upon the written consent of the Designated Manager in its sole discretion, a
Member may transfer its Membership Interest, in whole or in part, but the
transferee shall not be admitted as a Member except in accordance with
Section 5.5. Until the transferee is admitted as a Member, the transferring
Member shall continue to be a Member of the Company (subject to Section 4.2) and
to be entitled to exercise any rights or powers of a Member of the Company with
respect to the Membership Interest transferred. Notwithstanding anything
contained herein to the contrary and to the fullest extent permitted by law, a
Member may not transfer any Membership Interest in violation of any provision of
this Agreement or in violation of any applicable federal or state securities
laws and no transfer will be permitted if such transfer would (i) result in the
Company’s assets being considered “plan assets” within the meaning of the
Employee Retirement Income Security Act of 1974, as amended, (ii) result in a
violation of any applicable federal or state securities law, (iii) require the
Company to register as an investment company under the Investment Company Act,
(iv) unless waived by the affected Person, require the Company, the Designated
Manager or any Affiliate thereof to register as an investment adviser under the
Advisers Act, (v) result in a termination of the Company’s status either as a
disregarded entity or as a partnership that is not a publicly traded partnership
for tax purposes, (vi) result in such Membership Interest (or interest therein)
being acquired or owned by any Person that is classified for U.S. federal income
tax purposes as a disregarded entity (unless the beneficial owner for U.S.
federal income tax purposes of the disregarded entity is a corporation, other
than a subchapter S corporation, or is otherwise taxable as a corporation),
partnership, subchapter S corporation or grantor trust unless such Person
obtains an opinion of counsel that such transfer will not cause the Company to
be treated as a publicly traded partnership taxable as a corporation,
(vii) result in a violation of any law, rule or regulation by the Company or
result in the breach of any obligations of the Company relating to transfers set
forth in the Transaction Documents, (viii) be inconsistent with Section 3.1, or
(ix) result in such Membership Interest (or interest therein) being acquired or
owned by any Person other than a qualified institutional buyer as defined in
Rule 144A under the Securities Act or a Person (other than any rating
organization rating the Company’s securities) involved in the organization or
operation of the Company or an affiliate, as defined in Rule 405 under the
Securities Act, of such Person.

(b) The Designated Manager shall not consent to any transfer of a Membership
Interest (or portion thereof) unless (i) it shall have received an executed
Membership Interest Transfer Certificate from the proposed transferee and such
other instruments, certificates and opinions as the Designated Manager may
reasonably request be provided, or cause to be provided, by the proposed
transferor or the proposed transferee, and (ii) so long as any Obligations are
outstanding, such transfer does not cause the Company to violate its obligations
under the Transaction Documents.



--------------------------------------------------------------------------------

(c) To the fullest extent permitted by law, any purported transfer of any
Membership Interest in violation of the provisions of this Agreement shall be
wholly void and shall not effectuate the transfer contemplated thereby.

Section 5.5. Admission of Transferee as Member. One or more additional Members
of the Company may be admitted to the Company with the written consent of the
Initial Member; provided, that so long as any Obligations are outstanding, no
additional Member may be admitted to the Company except with the prior written
consent of the Administrative Agent. An additional Member and a transferee of a
Membership Interest desiring to be admitted as a Member must execute a
counterpart of, or an agreement adopting, this Agreement. Provided the transfer
complies with the provisions of Section 5.4, such admission shall be deemed
effective at the time of the transfer designated by the Designated Manager and,
if the transfer is of all of a Member’s Membership Interest, immediately
following such admission, the transferor Member (in the case of a transfer of
all of such transferor Member’s interest) shall cease to be a member of the
Company. Upon admission of an additional Member or transferee as a Member, such
additional transferee shall have the rights, powers and duties and shall be
subject to the restrictions and obligations of a Member under this Agreement and
the LLC Act.

ARTICLE 6

MANAGERS

Section 6.1. Managers.

(a) “Manager” means each Person designated as a Manager from time to time by the
Majority Members, in their capacity as managers of the Company within the
meaning of the LLC Act, including the Designated Manager and, solely where
expressly provided herein, the Independent Manager. Subject to the terms of this
Agreement, the Majority Members may determine at any time the number of
Managers; provided, that, except while a vacancy is being filled as provided in
Section 6.5, at all times that any Obligations are outstanding, the Company
shall have at least one (1) Independent Manager appointed by the Majority
Members. The initial number of Managers is two, the Designated Manager and the
Independent Manager.

(b) So long as any Obligations are outstanding, the Majority Members shall cause
the Company at all times to have at least one (1) Independent Manager who will
be appointed by the Majority Members. The initial Independent Manager is Donald
Puglisi. To the fullest extent permitted by applicable law, including
Section 18-1101(c) of the LLC Act, and notwithstanding any duty otherwise
existing at law or in equity, the Independent Manager shall consider only the
interests of the Company, including its respective creditors, in acting or
otherwise voting on the matters referred to in Section 1.8. Except for duties to
the Company as set forth in the immediately preceding sentence (including duties
to the Member and the Company’s creditors solely to the extent of their
respective economic interests in the Company but excluding (i) all other
interests of the Member, (ii) the interests of other Affiliates of the Company,
and (iii) the interests of any group of Affiliates of which the Company is a
part), the Independent Manager shall not have any fiduciary duties to the Member
or any other Person bound by this Agreement; provided, however, the foregoing
shall not eliminate the implied contractual covenant of good faith and fair
dealing. To the fullest extent permitted by law,



--------------------------------------------------------------------------------

including Section 18-1101(e) of the LLC Act, an Independent Manager shall not be
liable to the Company, the Member or any other Person bound by this Agreement
for breach of contract or breach of duties (including fiduciary duties), unless
the Independent Manager acted in bad faith or engaged in willful misconduct. .
An Independent Manager may only be removed for Cause. “Cause” means, with
respect to the Independent Manager, (i) acts or omissions by the Independent
Manager that constitute willful disregard of, or bad faith or gross negligence
with respect to, the Independent Manager’s duties under this Agreement,
(ii) that the Independent Manager has engaged in or has been charged with, or
has been convicted of, fraud or other acts constituting a crime under any law
applicable to the Independent Manager, (iii) that the Independent Manager is
unable to perform his or her duties as Independent Manager due to death,
disability or incapacity, (iv) that there is a material increase in the fees
charged by the Independent Manager or any other material change adverse to the
Company in the Independent Manager’s terms of service, or (v) that the
Independent Manager no longer meets the definition of Independent Manager. No
resignation or removal of an Independent Manager, and no appointment of a
successor Independent Manager, shall be effective until such successor shall
have accepted his, her or its appointment as an Independent Manager by a written
instrument, and shall have executed a counterpart to this Agreement as required
by Section 4.2(b). In the event of a vacancy in the position of Independent
Manager, the Majority Members shall, as soon as practicable, appoint a successor
Independent Manager. Notwithstanding anything to the contrary contained in this
Agreement, the Independent Manager shall not be removed or replaced unless the
Company provides the Administrative Agent with no less than two (2) business
days’ prior written notice of (a) any proposed removal of such Independent
Manager, and (b) the identity of the proposed replacement Independent Manager,
together with a certification that such replacement satisfies the requirements
for an Independent Manager set forth in this Agreement. All right, power and
authority of an Independent Manager shall be limited to the extent necessary to
exercise those rights and perform those duties specifically set forth in this
Agreement. No Independent Manager shall at any time serve as trustee in
bankruptcy for any Affiliate of the Company. The Company shall pay, directly or
indirectly, the Independent Manager’s annual fee. Such fee shall be determined
without regard to the income of the Company and shall not be deemed to
constitute distributions to the recipient of any profit, loss or capital of the
Company.

(c) Except as otherwise expressly provided in Section 1.8, the Designated
Manager shall have full and exclusive management and control of the business of
the Company and shall make all decisions affecting the business and affairs of
the Company and take all such actions as it deems necessary or appropriate to
accomplish the purpose of the Company as set forth herein and shall (i) be
responsible for the day-to-day operation and management of the business and
affairs of the Company and (ii) make all decisions, and take or cause to be
taken all such actions, on behalf of the Company or otherwise as are necessary
in connection with the operation and management of the Company in the ordinary
course of business. The Designated Manager is an agent of the Company’s
business, and the actions of the Designated Manager taken in such capacity and
in accordance with this Agreement shall bind the Company. The Members, as such,
shall not take part in the management of the Company except as otherwise
expressly provided in this Agreement.

(d) Only the Designated Manager shall have the authority to bind the Company and
no Member, in its capacity as such, nor any Independent Manager, shall have the



--------------------------------------------------------------------------------

authority to bind the Company; provided, that the Designated Manager may
delegate such authority to any other Person at any time the Designated Manager
deems necessary and appropriate.

(e) The Initial Member hereby appoints Corporate Capital Trust, Inc., a Maryland
corporation, to act as Designated Manager hereunder and Corporate Capital Trust,
Inc. hereby accepts such appointment and agrees to act as Designated Manager
hereunder. The Initial Member hereby appoints Donald Puglisi as Independent
Manager hereunder and Donald Puglisi hereby accepts such appointment and agrees
to act as Independent Manager hereunder. Each Manager, including the Independent
Manager, is hereby deemed to be a “manager” of the Company within the meaning
18-101(10) of the LLC Act. The Designated Manager designated by the Majority
Members shall hold office until a successor is elected and qualified and accepts
such appointment or until such Manager’s earlier death, resignation, expulsion
or removal. Each Manager shall be obliged to devote only as much of their time
to the Company’s business as shall be reasonably required in light of the
Company’s business and objectives. A Manager shall perform his, her or its
duties as a Manager in good faith, in a manner he or she reasonably believes to
be in the best interests of the Company, and with such care as an ordinarily
prudent Person in a like position would use under similar circumstances.

Section 6.2. Powers of the Designated Manager. Subject to Section 1.8 the
Designated Manager shall have the right, power and authority, in the management
of the business and affairs of the Company, to do or cause to be done any and
all acts, at the expense of the Company, deemed by the Designated Manager to be
necessary or appropriate to effectuate the business, purposes and objectives of
the Company. Without limiting the generality of the foregoing, the Designated
Manager shall have the power and authority to:

(i) bring and defend on behalf of the Company actions and proceedings at law or
in equity before any court or governmental, administrative or other regulatory
agency, body or commission or otherwise; and

(ii) execute all documents or instruments, perform all duties and powers and do
all things for and on behalf of the Company in all matters necessary, desirable,
convenient or incidental to the purpose of the Company, including all documents,
agreements and instruments related thereto and the consummation of all
transactions contemplated thereby.

The expression of any power or authority of the Designated Manager in this
Agreement shall not in any way limit or exclude any other power or authority
which is not specifically or expressly set forth in this Agreement.

Section 6.3. Designated Manager as Attorney-in-Fact. Provided that the approvals
required under Section 1.8 with respect thereto, if any such approvals are then
so required, have been obtained, each of the Members hereby irrevocably makes,
constitutes and appoints the Designated Manager, with full power of substitution
and resubstitution, its true and lawful attorney-in-fact, for it and in its
name, place, and stead and for its use and benefit, to make, sign, execute,
certify, acknowledge, swear, file, and record: (a) all limited liability company
certificates, and assumed name or similar certificates which the Designated
Manager deems necessary in its reasonable discretion to be filed by the Company
under the laws of the State of



--------------------------------------------------------------------------------

Delaware or any other state or jurisdiction in which the Company is doing or
intends to do business; (b) any and all amendments, restatements or changes to
the instruments described in clause (a), as now or hereafter amended, which the
Designated Member may deem necessary in its reasonable discretion to effect a
change or modification of the Company in accordance with the terms of this
Agreement, including amendments, restatements or changes to reflect (i) any
amendments adopted by the Members in accordance with the terms of this Agreement
and (ii) the disposition by any Member of its interest in the Company; (c) all
certificates of cancellation and other instruments which the Designated Manager
deems necessary in its reasonable discretion to effect the dissolution and
termination of the Company pursuant to the terms of this Agreement; and (d) any
other instrument which is now or may hereafter be required by law to be filed on
behalf of the Company. Each of the Members authorizes such attorney-in-fact to
take any further action which such attorney-in-fact shall reasonably consider
necessary in connection with any of the foregoing, hereby giving such
attorney-in-fact full power and authority to do and perform each and every act
or thing whatsoever requisite or advisable to be done in connection with the
foregoing as fully as such Member might or could do personally, and hereby
ratifying and confirming all that any such attorney-in-fact shall lawfully do or
cause to be done by virtue thereof or hereof.

Section 6.4. Compensation. Each Manager shall receive such reasonable
compensation for its services as may be agreed from time to time by such Manager
and the Designated Manager on behalf of the Company, with the consent of the
Majority Members with respect to any such compensation to be paid to the
Designated Manager. To the extent permitted by applicable law, the Company may
pay, or reimburse any Manager for, out-of-pocket expenses incurred by such
Manager in connection with its services rendered to the Company. Any such
compensation, payment or reimbursement shall be determined by the Designated
Manager without regard to the income of the Company and shall not be deemed to
constitute distributions to the recipient of any profit, loss or capital of the
Company. No such compensation, payment or reimbursement shall preclude the
Designated Manager from serving the Company in any other capacity and receiving
compensation therefor.

Section 6.5. Removal of Managers.

(a) Subject to Sections 1.7(y), 6.1 and 6.6, the Majority Members may remove any
Manager with or without cause at any time.

(b) Subject to Sections 1.7(y), 6.1 and 6.6, any removal of a Manager shall
become effective on such date as may be specified by the Majority Members in a
notice delivered to the removed Manager, any remaining Managers and the
replacement Manager designated to replace the removed Manager provided that the
removal of a Manager in any event shall not be effective on a date earlier than
the date such notice is delivered and the replacement Manager accepts such
appointment. Should a Manager be removed who is also the Member, the Member
shall continue to participate in the Company as a Member and receive its share
of the Company’s income, gains, losses, deductions and credits pursuant to this
Agreement.

Section 6.6. Resignation of Manager. A Manager, other than an Independent
Manager, may resign as a Manager at any time by 30 days’ prior written notice to
the Members. To the fullest extent permitted by law, no Independent Manager may
withdraw or resign as a Manager



--------------------------------------------------------------------------------

of the Company without the consent of the Majority Members and any such
withdrawal or resignation shall be subject to Section 6.1(b). Upon any removal
or resignation of the Designated Manager, the Member owning the largest
Percentage Interest in the Company shall assume all power and authority given to
the Designated Manager under this Agreement until such time as the Majority
Members select a replacement Designated Manager.

Section 6.7. Meetings of the Managers. The Managers may hold meetings, both
regular and special, within or outside the State of Delaware. Regular meetings
of the Managers may be held without notice at such time and at such place as
shall from time to time be determined by the Designated Manager. Special
meetings of the Managers with respect to matters which require the action, vote
or consent of the Independent Manager may be called by the Designated Manager on
not less than one day’s notice to each Manager by telephone, facsimile, mail,
email or any other means of communication, and special meetings shall be called
by the Designated Manager in like manner and with like notice upon the written
request of any one or more of the Managers. The Independent Manager need not
participate in any such meeting except if the meeting relates to matters on
which the action, vote or consent of the Independent Manager is required
hereunder. Notwithstanding any other provision in this Agreement and for the
avoidance of doubt but subject to Section 1.8 hereof, actions permitted to be
taken by the Designated Manager without any action, vote or consent of the
Independent Manager may be taken by the Designated Manager without need to call
a meeting or any notice to, or any vote of, the Independent Manager with respect
thereto. Furthermore, any action required or permitted to be taken at any
meeting of the Managers may be taken without a meeting if all Managers required
for such action to be taken under this Agreement consent thereto in writing, and
the writing or writings are filed with the minutes of proceedings of the
Company.

Section 6.8. Electronic Communications. Managers may participate in meetings of
the Managers by means of telephone conference or similar communications
equipment that allows all Persons participating in the meeting to hear each
other, and such participation in a meeting shall constitute presence in person
at the meeting. If all the participants are participating by telephone
conference or similar communications equipment, the meeting shall be deemed to
be held at the principal place of business of the Company.

Section 6.9. Limitations on the Independent Manager. All right, power and
authority of the Independent Manager shall be limited to the extent necessary to
exercise those rights and perform those duties specifically set forth in this
Agreement.

ARTICLE 7

EXPENSES

Section 7.1. Expenses. Except as otherwise provided in this Agreement or the
Transaction Documents, the Company shall be responsible for all expenses and the
allocation thereof (and shall reimburse any such expenses incurred by a Member
or by the Designated Manager on behalf of the Company) including without
limitation:

(a) all expenses incurred by the Initial Member in forming the Company;



--------------------------------------------------------------------------------

(b) all expenses related to the business of the Company and all routine
administrative expenses of the Company, including the maintenance of books and
records of the Company, the preparation and dispatch to the Members of checks,
wire transfers, financial reports, tax returns and notices required pursuant to
this Agreement;

(c) all costs, fees and expenses of consultants, custodians, bankers, legal
counsel and accountants, and similar outside advisors, incurred in connection
with the administration of the Company or incurred by the Company pursuant to or
in connection with the Transaction Documents or the Contributed Assets;

(d) all expenses incurred in connection with identifying, evaluating, or
consummating the acquisition of the Collateral by the Company or incurred by the
Company in connection with holding, pledging, managing, servicing, administering
and exercising rights and remedies with respect to the Contributed Assets;

(e) all costs and expenses of maintaining qualification of the Company to do
business in the State of Delaware and any other states in which it conducts
business;

(f) any taxes, fees or other charges levied against the Company or on its income
or assets or in connection with its business or operations by any governmental
authority;

(g) all costs, fees and expenses of any litigation, arbitration, investigations,
or filings with respect to the Company or in which the Company becomes involved
by reason of any of its investments, or otherwise;

(h) all expenses for indemnity or contribution payable by the Company to any
Person;

(i) all costs, fees and expenses incurred in connection with the collection of
amounts due to the Company from any Person;

(j) all costs, fees and expenses incurred in connection with the preparation of
amendments, modifications, waivers or consents with respect to this Agreement;

(k) all costs, fees and expenses incurred in connection with the liquidation,
dissolution and winding up of the Company; and

(l) all costs, fees and expenses otherwise allocated in good faith to the
Company by the Designated Manager.

ARTICLE 8

DISSOLUTION AND WINDING-UP

Section 8.1. Dissolution.

(a) The Company shall be dissolved and its affairs shall be wound up upon the
occurrence of the earliest of the following events:

(i) subject to Section 1.8, the election to dissolve the Company made in writing
by the Members and each Manager, including the Independent Manager, provided any
such dissolution does not then violate the Transaction Documents;



--------------------------------------------------------------------------------

(ii) the occurrence of any event that causes the last remaining member of the
Company to cease to be a member of the Company unless the Company is continued
without dissolution in a manner permitted by the LLC Act or this Agreement; or

(iii) the entry of a decree of judicial dissolution of the Company pursuant to
Section 18-802 of the LLC Act.

(b) The death, incapacity, retirement, resignation, expulsion, bankruptcy,
liquidation, termination or dissolution of any Member of the Company or the
occurrence of any other event that terminates the continued membership of any
Member of the Company shall, in and of itself, not cause the Company to be
dissolved or its affairs to be wound up, and upon the occurrence of any such
event the Company shall be continued without dissolution. Upon the occurrence of
any event that causes the last remaining member of the Company to cease to be a
member of the Company or that causes the Member to cease to be a member of the
Company (other than upon continuation of the Company without dissolution upon
(i) an assignment by the Member of all of its limited liability company interest
in the Company and the admission of the transferee pursuant to this Agreement or
(ii) the resignation of the Member and the admission of an additional member
pursuant to this Agreement), to the fullest extent permitted by law, the
personal representative of such member is hereby authorized to, and shall,
within 90 days after the occurrence of the event that terminated the continued
membership of such member in the Company, agree in writing (i) to continue the
Company and (ii) to the admission of the personal representative or its nominee
or designee, as the case may be, as a substitute member of the Company,
effective as of the occurrence of the event that terminated the continued
membership of such member in the Company. Notwithstanding any other provision of
this Agreement, the Bankruptcy of the Member or a Special Member shall not cause
the Member or Special Member, respectively, to cease to be a member of the
Company and upon the occurrence of such an event, the Company shall continue
without dissolution and it shall not be wound up. To the fullest extent
permitted by law, each Member of the Company hereby waives any right that it may
have under applicable law to reject this Agreement (as an executory contract or
otherwise) in any proceeding involving or relating to the Bankruptcy of the
Members or any Special Member of the Company, or the occurrence of an event that
causes any Member or a Special Member to cease to be a member of the Company.

Section 8.2. Accounting. In the event of the dissolution and winding up of the
affairs of the Company, a proper accounting shall be made of the Net Income or
Net Loss of the Company from the date of the last previous Accounting Period to
the date of dissolution.

Section 8.3. Winding Up, Liquidation and Distribution of Assets. Upon the
occurrence of any event specified in Section 8.1(a), the Company shall continue
solely for the purpose of winding up its affairs in an orderly manner, and, so
long as any Obligations are outstanding, in accordance with the Transaction
Documents, retaining its assets and servicing its indebtedness or liquidating
its assets and satisfying the claims of its creditors, as applicable. The
Designated Manager shall be responsible for overseeing the winding up and, if
applicable, liquidation of the



--------------------------------------------------------------------------------

Company and shall take full account of the liabilities of the Company and its
assets. If the Company is being liquidated, the Designated Manager shall either
cause its assets to be sold or distributed, and, if sold, as promptly as is
consistent with obtaining the fair market value thereof, shall cause the
proceeds therefrom, to the extent sufficient therefor, to be applied and
distributed as provided in Section 8.4. The expenses incurred by the Designated
Manager in connection with winding up the Company, all losses or liabilities of
the Company incurred in accordance with the terms of this Agreement, and
reasonable compensation for the services of the Designated Manager in connection
with such winding up shall be borne by the Company. The Designated Manager shall
not be liable to the Members or any other Person for any loss attributable to
any act or omission of the Designated Manager taken in good faith in connection
with the liquidation of the Company and distribution of its assets. The
Designated Manager may consult with counsel and accountants with respect to the
winding up, retention of assets and servicing of indebtedness or liquidation of
the Company and distribution of its assets, as applicable, and shall be
justified in acting or omitting to act in accordance with the advice or opinion
of such counsel or accountants, provided they shall have been selected with
reasonable care.

Section 8.4. Order of Payment of Liabilities Upon Dissolution.

(a) The Designated Manager shall distribute the proceeds of the liquidation of
the Company’s assets and any other remaining, unliquidated assets in the
following order of priority:

(i) to the creditors of the Company, excluding Members who are creditors in
satisfaction of the Company’s liabilities (whether by payment or the making of
reasonable provision for payment thereof);

(ii) to Members who are creditors of the Company in satisfaction of Company
liabilities, indebtedness and other obligations, including, without limitation,
the repayment of principal of and interest on loans made by Members to the
Company (whether by payment or the making of reasonable provisions for payment
thereof); and

(iii) to the Members according to their respective Percentage Interest.

(b) If any assets of the Company are to be distributed in kind, the net fair
market value of such assets as of the date of dissolution shall be determined by
the Designated Manager. Such assets shall be deemed to have been sold as of the
date of dissolution for their fair market value.

(c) Except as provided by law or as expressly provided in this Agreement, upon
dissolution of the Company, each Member shall look solely to the assets of the
Company for the return of its capital contribution. If the Company property
remaining after the payment or discharge of the debts, liabilities and other
obligations of the Company is insufficient to return the cash contribution of
one or more Members, such Member or Members shall have no recourse against any
other Member.

Section 8.5. Certificate of Cancellation. When all debts, liabilities and
Obligations have been paid and discharged or adequate provisions have been made
therefor and all of the remaining property and assets have been distributed to
the Members, a certificate of cancellation



--------------------------------------------------------------------------------

shall be executed and filed by the Designated Manager in accordance with the LLC
Act. Upon the filing with the Secretary of State of the State of Delaware of a
certificate of cancellation of the Certificate of Formation, the Company shall
terminate.

ARTICLE 9

INDEMNIFICATION

Section 9.1. Exculpation. None of any Member, any Special Member, any Manager,
any authorized person or any director, officer, employee, representative, agent
or Affiliate of any Member, any Special Member or any Manager (collectively, the
“Covered Persons”) shall, to the fullest extent permitted by law, be liable to
the Company or any other Person who is bound by this Agreement for any loss,
damage or claim incurred by reason of any act or omission performed or omitted
by such Covered Person in good faith on behalf of the Company and in a manner
which such Covered Person reasonably believed to be in or not opposed to the
best interests of the Company, except that a Covered Person shall be liable for
any such loss, damage or claim incurred as direct result of such Covered
Person’s fraud, gross negligence or willful misconduct.

Section 9.2. Indemnification. Subject to the provisions of Section 9.4 hereof,
to the fullest extent permitted by law, the Company shall indemnify any Covered
Person who was or is a party or is threatened to be made a party to any
threatened, pending or completed action or suit by reason of any act or omission
of such Covered Person or by reason of the fact that such Covered Person is or
was a Covered Person, against any loss, damage, claim or expenses, including
amounts paid in settlement and attorneys’ fees actually and reasonably incurred
by such Covered Person in connection with the defense or settlement of the
actions or suit if such Covered Person acted in good faith and in a manner which
such Covered Person reasonably believed to be in or not opposed to the best
interests of the Company, provided that such Covered Person shall not be
entitled to indemnification if such loss, damage, claim or expenses was directly
caused by such Covered Person’s fraud, gross negligence or willful misconduct.
Indemnification may not be made for any claim, issue or matter as to which such
Covered Person has been adjudged by a court of competent jurisdiction, after
exhaustion of all appeals therefrom, to be liable to the Company or for amounts
paid in settlement to the Company, unless and only to the extent that the court
in which the action or suit was brought or other court of competent jurisdiction
determines upon application that in view of all the circumstances of the case,
the Covered Person is fairly and reasonably entitled to indemnity for such
expenses as the court deems proper; provided that any indemnity under this
Section 9.2 by the Company shall be provided out of and to the extent of Company
assets only, and none of the Members, the Special Members or any Manager shall
have personal liability on account thereof; and provided further, that so long
as any Obligations are outstanding, no indemnity payment from funds of the
Company (as distinct from funds from other sources, such as insurance) in
respect of any indemnity under this Agreement shall be payable from amounts
allocable to any other Person pursuant to the Transaction Documents. Any Covered
Person entitled to indemnification pursuant to this Section 9.2 shall be fully
protected in relying in good faith upon the records of the Company and upon such
information, opinions, reports or statements presented to the Company by any
Person as to matters such indemnified Covered Person reasonably believes are
within such other Person’s professional or expert competence and who has been
selected with



--------------------------------------------------------------------------------

reasonable care by or on behalf of the Company, including information, opinions,
reports or statements as to the value, amount of assets, liabilities, or any
other facts pertinent to the existence and amount of assets from which
distributions to the Members might properly be paid.

Section 9.3. Further Indemnity. To the fullest extent permitted by law, the
Company shall indemnify any Person who is or was a Covered Person, against
expenses, including attorneys’ fees, actually and reasonably incurred by him or
her in connection with the defense of any action, suit or proceeding referred to
in Sections 9.1 and 9.2 or in defense of any claim, issue or matter therein.

Section 9.4. Expenses. Any indemnification under Sections 9.2 and 9.3, as well
as the advance payment of expenses permitted under Section 9.5 unless ordered by
a court or advanced pursuant to Section 9.5 below, must be made by the Company
only as authorized in the specific case upon a determination that
indemnification of the Covered Person is proper in the circumstances. The
determination must be made:

(a) by the Designated Manager if the Designated Manager was not a party to the
act, suit or proceeding; or

(b) if the Designated Manager was a party to the act, suit or proceeding, either
by all of the Members owning Percentage Interests in the Company or by
independent legal counsel in a written opinion.

Section 9.5. Advance Payment of Expenses. To the fullest extent permitted by
law, the expenses of each Person who is or was a Covered Person, incurred in
defending a civil or criminal action, suit or proceeding may be paid by the
Company as they are incurred and in advance of the final disposition of the
action, suit or proceeding, upon receipt of an undertaking by or on behalf of
such Person to repay the amount if it is ultimately determined by a court of
competent jurisdiction that such Person is not entitled to be indemnified by the
Company. The provisions of this Section 9.5 shall not affect any rights to
advancement of expenses to which personnel other than the Members, the Special
Members or a Manager (other than any Independent Manager) may be entitled under
any contract or otherwise by law.

Section 9.6. Other Arrangements Not Excluded. The indemnification and
advancement of expenses authorized in or ordered by a court pursuant to this
Article 9:

(a) does not exclude any other rights to which a Person seeking indemnification
or advancement of expenses may be entitled under any agreement, decision of the
Member or otherwise, for either an action of any Covered Person, in the official
capacity of such Person or an action in another capacity while holding such
position, except that indemnification and advancement, unless ordered by a court
or advanced pursuant to Section 9.5 above, may not be made to or on behalf of
such Person if a final adjudication established that its acts or omissions
involved intentional misconduct, fraud or a knowing violation of the law and
were material to the cause of action; and

(b) continues for a Person who has ceased to be a Covered Person and inures to
the benefit of the successors, heirs, executors and administrators of such a
Person.



--------------------------------------------------------------------------------

ARTICLE 10

MISCELLANEOUS PROVISIONS

Section 10.1. Amendments. This Agreement may be amended or modified in writing
at any time by the Designated Manager with the consent of the Majority Members;
provided, that so long as any Obligations are outstanding, the Members shall not
amend or modify any provision of Sections 1.5, 1.7, 1.8, 4.2(b), 5.5, 6.1(b),
Article 8, Section 10.6 and this Section 10.1, without the prior written consent
of each of the Administrative Agent and the Independent Manager.

Section 10.2. Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF DELAWARE (WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES) AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

Section 10.3. Headings. The headings of the various Articles and Sections herein
are for convenience of reference only and shall not define or limit any of the
terms or provisions hereof.

Section 10.4. Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remainder of such provision (if any) or the remaining
provisions hereof (unless such construction shall be unreasonable), and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

Section 10.5. Assigns. Each and all of the covenants, terms, provisions and
agreements contained in this Agreement shall be binding upon and inure to the
benefit of the Members, and their permitted successors and assigns.

Section 10.6. Enforcement by Managers. Notwithstanding any other provision of
this Agreement, each Member and Special Member agree that this Agreement
constitutes a legal, valid and binding agreement of such Member and Special
Member, and is enforceable against such Member and Special Member by the
Designated Manager or by the Independent Manager, as appropriate, in accordance
with its terms.

Section 10.7. Waiver of Partition; Nature of Interest. Except as otherwise
expressly provided in this Agreement, to the fullest extent permitted by law,
each of the Members and the Special Members hereby irrevocably waives any right
or power that such Person might have to cause the Company or any of its assets
to be partitioned, to cause the appointment of a receiver for all or any portion
of the assets of the Company, to compel any sale of all or any portion of the
assets of the Company pursuant to any applicable law or to file a complaint or
to institute any proceeding at law or in equity to cause the dissolution,
liquidation, winding up or termination of the Company. No Member shall have any
interest in any specific assets of the Company, and no Member shall have the
status of a creditor with respect to any distribution pursuant to this
Agreement.



--------------------------------------------------------------------------------

Section 10.8. Entire Agreement. This Agreement constitutes the entire
understanding of the parties with respect to the subject matter hereof and
supersedes any prior negotiations, understandings, communications and agreements
in regard hereto.

Section 10.9. Effectiveness. Pursuant to Section 18-201(d) of the LLC Act, this
Agreement shall be effective as of the date set forth above.

Section 10.10. Counterparts. This Agreement may be executed and delivered in
counterparts (including by facsimile or other electronic transmission), each of
which will be deemed an original, and all of which together constitute one and
the same instrument. Delivery of an executed counterpart signature page of this
Agreement by e-mail (PDF) or facsimile shall be effective as delivery of a
manually executed counterpart of this Agreement.

[signature pages follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement is hereby executed by each of the undersigned
and is effective as of the date first set forth above.

 

Initial Member:

 

CORPORATE CAPITAL TRUST, INC., a

Maryland corporation

  By:  

/s/ Andrew Hyltin

    Name: Andrew A. Hyltin     Title: President and Chief Executive Officer

 

CCT Funding LLC

Limited Liability Company Agreement



--------------------------------------------------------------------------------

Independent Manager:    

/s/ Donald Puglisi

  Donald Puglisi, as Independent Manager and Special Member

 

CCT Funding LLC

Limited Liability Company Agreement



--------------------------------------------------------------------------------

Designated Manager:

 

CORPORATE CAPITAL TRUST, INC., a

Maryland corporation

  By:  

/s/ Andrew Hyltin

    Name: Andrew A. Hyltin     Title: President and Chief Executive Officer

 

CCT Funding LLC

Limited Liability Company Agreement